DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on January 26, 2021, is acknowledged.  Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, each of the claims recite the phrase “characterized in that.”  It is unclear if the phrase is intended to be interpreted as open or closed transitional phrases, thereby limiting or not limiting the structure to what is claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0048652 to Malchow in view of US Pub. No. 2014/0037906 to Polosa.
Regarding claims 1-6, Malchow teaches bonded composites suitable for use in absorbent articles having first and second thin-section elements bonded to each other, at least in part by bond elements and at least in part by adherent material (Malchow, Abstract).  Malchow teaches that bond patterns are arranged and configured to preferentially direct stresses imposed on the 14 disposed inwardly of stress receptor elements 12 and stress termination elements 16 disposed inwardly of transfer and dissipation elements 14 (Id., paragraph 0015).  

    PNG
    media_image1.png
    298
    548
    media_image1.png
    Greyscale

Malchow teaches that transfer and dissipation elements 14 are shown as a second sub-array of longitudinally-oriented separate, distinct, and spaced bond pattern elements spaced along the length of the bond pattern (Malchow, paragraph 0058).  Malchow teaches that bond elements have been described in terms of bonds formed by employing ultrasonic energy, thermal energy, and the like (Id., paragraph 0065).    
Malchow does not appear to teach the claimed central connection region between the two non-rectilinear regions, wherein the central region is arranged at the maximum height of the arc.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bonded composite of Malchow, wherein the pattern includes an elongated dot between curved dissipation elements, as taught by Polosa, motivated by the desire of forming a conventional bonded composite having a pattern known in the art as being predictably suitable for similar articles, based on the desired amount of total percentage of the surface covered by the pattern.
Note that based on the combined teachings of the prior art, the elongated dot between the curved dissipation elements would form a semicircular arc region comprising a concave region and a central region arranged at the maximum height of the arc.
Regarding claim 2, the prior art combination teaches that the layers each comprise a fibrous web (Malchow, paragraphs 0016, 0116).
Regarding claims 3-5, as shown in at least Fig. 1C, Malchow teaches that transfer and dissipation elements 14 are shown as a second sub-array of longitudinally-oriented separate, 
Regarding claim 6, the prior art combination teaches that elements 14 are disposed at an angle α with the longitudinal axis (Malchow, paragraph 0096, Figure 3B).  Note that Figure 3B shows that the angle is formed by a line joining the terminal points of the concave regions of the semi-arcuate regions, and the longitudinal axis.  The prior art combination teaches that the angle α is between about 10 degrees and about 65 degrees, preferably about 15 degrees to about 50 degrees (Id., paragraph 0035).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786